
	
		II
		110th CONGRESS
		1st Session
		S. 1413
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Ms. Mikulski (for
			 herself, Mrs. Clinton,
			 Mr. Kennedy, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for research and education with respect to
		  uterine fibroids, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Uterine Fibroid Research and Education
			 Act of 2007.
		2.FindingsCongress finds as follows:
			(1)The development of
			 uterine fibroids is a common and significant health problem, affecting women,
			 primarily of reproductive age, across all ages, racial backgrounds, and
			 socioeconomic levels.
			(2)It is estimated
			 that between 20 and 30 percent of women of reproductive age have clinically
			 recognized uterine fibroids, and screening studies indicate the prevalence of
			 uterine fibroids in women may be much higher.
			(3)Minority women are more likely to develop
			 uterine fibroids, and through ultrasound screening of African American and
			 Caucasian women for fibroids, it is estimated that more than 80 percent of
			 African Americans and about 70 percent of Caucasians develop fibroids by the
			 time they reach menopause and the tumors develop at younger ages in African
			 Americans.
			(4)Symptomatic
			 uterine fibroids can cause heavy bleeding, pain, and reproductive problems,
			 including infertility. There is no known cause of uterine fibroids.
			(5)The presence of
			 uterine fibroids is the most common reason for hysterectomies, accounting for
			 approximately one-third of hysterectomies, or 200,000 procedures annually and
			 22 percent of African American women and 7 percent of Caucasians have
			 hysterectomies for fibroids.
			(6)Over five billion
			 dollars are spent annually on hysterectomies, at approximately $6,000 for each
			 surgery.
			(7)The Evidence
			 Report and Summary on the Management of Uterine Fibroids, as compiled by the
			 Agency for Healthcare Research and Quality of the Department of Health and
			 Human Services, held that there is a remarkable lack of high quality
			 evidence supporting the effectiveness of most interventions for symptomatic
			 fibroids.
			(8)Current research
			 and available data do not provide adequate information on the rates of
			 prevalence and incidents of fibroids in Asian, Hispanic, and other minority
			 women, the costs associated with treating fibroids, and the methods by which
			 fibroids may be prevented in these women.
			3.Research with
			 respect to uterine fibroids
			(a)ResearchThe
			 Director of the National Institutes of Health (in this section referred to as
			 the Director of NIH) shall expand, intensify, and coordinate
			 programs for the conduct and support of research with respect to uterine
			 fibroids.
			(b)AdministrationThe
			 Director of NIH shall carry out this section through the appropriate
			 institutes, offices, and centers of the National Institutes of Health,
			 including the National Institute of Child Health and Human Development, the
			 National Institute of Environmental Health Sciences, the Office of Research on
			 Women’s Health, and the National Center on Minority Health and Health
			 Disparities.
			(c)Coordination of
			 activitiesThe Office of Research on Women’s Health shall
			 coordinate activities under subsection (b) among the institutes, offices, and
			 centers of the National Institutes of Health.
			(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $30,000,000 for each of the fiscal
			 years 2008 through 2012.
			4.Education and
			 dissemination of information with respect to uterine fibroids
			(a)Uterine fibroids
			 public education programThe Secretary of Health and Human
			 Services, acting through the Director of the Centers for Disease Control and
			 Prevention, shall develop and disseminate to the public information regarding
			 uterine fibroids, including information on—
				(1)the incidence and
			 prevalence of uterine fibroids among women;
				(2)the elevated risk
			 for minority women to develop uterine fibroids; and
				(3)the availability,
			 as medically appropriate, of a range of treatment options for symptomatic
			 uterine fibroids.
				(b)Dissemination of
			 informationThe Secretary may disseminate information under
			 subsection (a) directly or through arrangements with nonprofit organizations,
			 consumer groups, institutions of higher education, Federal, State, or local
			 agencies, or the media.
			(c)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2008 through 2012.
			5.Information to
			 health care providers with respect to uterine fibroids
			(a)Dissemination of
			 informationThe Secretary of Health and Human Services, acting
			 through the Administrator of the Health Resources and Services Administration,
			 shall develop and disseminate to health care providers information on uterine
			 fibroids for the purpose of ensuring that health care providers remain informed
			 about current information on uterine fibroids. Such information shall include
			 the elevated risk for minority women to develop uterine fibroids and the range
			 of available options for the treatment of symptomatic uterine fibroids.
			(b)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2008 through 2012.
			6.DefinitionIn this Act, the term minority
			 women means women who are members of a racial and ethnic minority group,
			 as defined in section 1707(g) of the Public
			 Health Service Act (42 U.S.C. 300u–6(g)).
		
